Citation Nr: 0843805	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-00 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1996, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 1964 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2003 and March 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

A prior decision of the Board in October 1996 had granted 
service connection for PTSD.  And the RO's January 1997 
decision, implementing that grant, had assigned an initial 30 
percent rating retroactively effective from October 7, 1991.  
In February 1997, the veteran filed a notice of disagreement 
(NOD) contesting both the effective date and initial rating 
assigned.  In April 1997, the RO issued a statement of the 
case (SOC) on both issues (an earlier effective date for the 
grant of service connection for PTSD and the initial rating 
assignment); and in May 1997, through his attorney, the 
veteran filed a substantive appeal (VA Form 9) as to both 
claims, thus perfecting his appeal.  In a December 2001 
supplemental SOC (SSOC), the RO assigned an earlier effective 
date of April 17, 1990, for the grant of service connection 
for PTSD and, as well, assigned higher initial "staged" 
ratings of 70 percent from April 17, 1990 and 100 percent as 
of February 1, 1996.  A May 2002 Board decision denied the 
veteran's appeal for an effective date earlier than April 17, 
1990, for the grant of service connection for PTSD, and for 
an initial rating higher than 70 percent prior to February 1, 
1996.

The veteran's current appeal is for an effective date earlier 
than February 1, 1996, for the 100 percent rating for his 
PTSD.  See his May 2003 claim.  As support for this claim, he 
testified at a hearing at the RO in August 2008 before the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  During the 
hearing he submitted additional evidence and waived his right 
to have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2008).  


FINDING OF FACT

There were no claims received, for a higher initial rating 
for the PTSD, at any time prior to February 1, 1996.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
February 1, 1996, for the assignment of the higher 100 
percent rating for the PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 
2007); 38 C.F.R. §§ 3.1, 3.156, 3.400, 4.1-4.7, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, no letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran.  But, 
keep in mind that his appeal is for an earlier effective 
date, the final downstream element of his claim, 
which initially arose in the context of him trying to 
establish his underlying entitlement to service connection, 
and then a higher initial rating to 100 percent for PTSD, 
both of which have since been granted.  Moreover, the record 
does not include correspondence from VA notifying the veteran 
of the VCAA's notice-and-duty-to-assist provisions 
specifically regarding his downstream earlier effective date 
claim, to include the duty imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requiring VA to explain what 
evidence will be obtained by whom - him or VA.  See also 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 187.  
See, too, Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating proper VCAA notice requires apprising the veteran 
that evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of 
record, is needed to substantiate a claim for an earlier 
effective date).

But in Goodwin v. Peake, 22 Vet App 128 (2008), the Court 
held that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting the initial rating assigned, 
the notice requirements of 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the appellant, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).



VA also has a duty to assist the veteran in developing his 
claim.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); 38 C.F.R. § 20.1102.  The RO obtained his service 
medical records (SMRs), VA treatment records, and arranged 
for VA compensation examinations.  He has also personally 
submitted VA, private, and Vet Center treatment records.  
Significantly, he has not identified, and the record does not 
otherwise suggest, any additional existing evidence that is 
necessary for a fair adjudication of his claim that has not 
been obtained.  Hence, no further notice or assistance to him 
is required to fulfill VA's duty to assist in developing his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Analysis - Whether the Veteran is Entitled to an 
Effective Date earlier than February 1, 1996, for the 100 
percent rating for his PTSD

The veteran has what amounts to a "staged" rating under 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  His PTSD 
was rated as 70-percent disabling from April 17, 1990 and as 
100-percent disabling since February 1, 1996.  
Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  However, if a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  



A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The pertinent criteria for the effective date of an award for 
an increase in disability compensation are found in 38 
U.S.C.A. § 5110(b)(2) (West 2007) and 38 C.F.R. §§ 
3.400(o)(1), 3.400(o)(2) (2008).  However, 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating.  Otherwise the general default 
rule for earlier effective dates applies.  See 
38 C.F.R. § 3.400(o)(1) (2008); Harper v. Brown, 10 Vet App 
125, 126 (1997).  

Thus, three possible dates may be assigned depending on the 
facts of the case, in the context of claims for an earlier 
effective date for an increased rating:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2) (2008).

Here, the date of receipt of the first claim for a higher 
initial rating (beyond 30 percent) was February 18, 1997, the 
date stamped on the claim.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  The Board's review of the record 
does not reveal any earlier claims for a higher initial 
rating.  38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); Brannon, 
12 Vet. App. 32, 35; Talbert, 7 Vet. App. at 356-57.  The 
Board must next determine whether there was an increase in 
disability before the receipt of the claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's staged ratings, of 70 and 100 percent, for his 
service-connected PTSD are under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  

As provided by VA's Rating Schedule, a 50 percent disability 
rating for PTSD is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

The next higher rating of 70 percent requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 


unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the veteran meets 
the criteria for an increased rating, the Board must consider 
whether the veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or 
co-workers)."  Id.  

Here, the Board's review of the medical records shows the 
first indication that the veteran's PTSD was of such severity 
as to have caused total occupational and social impairment 
was on February 1, 1996.  In this regard, the first date that 
it was established that he was completely unemployable was 
February 1, 1996, at which time he was suspended from his job 
as a luggage handler for United Airlines.  See March 1998 VA 
examination report.  He reported having held that job for 
approximately the eight years prior to his suspension-i.e., 
since at least 1988, and that, prior to that, he had worked 
alone for various vending companies.  Id.  Indeed, the 
October 1997 opinion letter from Dr. L.P. confirmed the 
veteran's PTSD remained of such severity as to have caused 
total occupational and social impairment, as did the March 
1998 VA examination.  

In contrast, Dr. T.B.'s July 1999 treatment letter stated the 
veteran had been totally disabled much earlier, since 1990.  
See also Dr. T.P.'s July 1999 treatment letter (dated in 
October 1990).  But importantly, the basis of that statement 
is unclear at best, and in fact, is unsupported by the 
overall medical record.  Indeed, other medical records show 
no indication that the veteran's PTSD was of such severity as 
to have caused total occupational and social impairment prior 
to February 1, 1996.  Even as early as the April 1995 VA 
examination, he was noted to be employed, without such 
symptoms as:  gross impairment in his thought processes or 
communication (speaks clearly and his answers were coherent 
and relevant); persistent delusions or hallucinations; 
grossly inappropriate behavior (affect is full range); 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (employed); 
disorientation to time or place (well-oriented); and memory 
loss for names of close relatives, own occupation, or own 
name (memory for recent and remote events is good).  See 
Diagnostic Code 9411.  As such, it appears that February 1, 
1996, is the first date of entitlement to a 100 percent 
rating for PTSD under Diagnostic Code 9411.

Consequently, in a case as here where the increase in 
disability (on February 1, 1996) precedes the date of receipt 
of the claim (February 18, 1997) by more than a year, under 
38 C.F.R. § 3.400(o)(2), the effective date for the increased 
rating is the date that the claim is received.  38 U.S.C.A. 
§ 5110(a)(b).  In fact, even assuming, but not conceding, 
that there was evidence of entitlement to a 100 percent 
rating for PTSD prior to February 1, 1996, under the general 
default rule for effective dates, the date of the claim 
nonetheless falls later and constitutes the effective date.  
Therefore, the date of the claim (February 18, 1997) provides 
the effective date of the increased rating for PTSD to 100 
percent, regardless of evidence of a date of entitlement even 
earlier than February 1, 1996.  

So, technically speaking, the veteran is not entitled to an 
effective date earlier than February 18, 1997.  But he has, 
nonetheless, received an earlier effective date of February 
1, 1996, for the 100 percent rating for his PTSD.  So the 
Board will not disturb that grant.

However, the Board finds that the preponderance of the 
evidence is against an effective date earlier than February 
1, 1996, for the award of the 100 percent disability rating 
for the PTSD.  And as the preponderance of the evidence is 
against this claim, there is no reasonable doubt to resolve 
in the veteran's favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




ORDER

The claim for an effective date earlier than February 1, 
1996, for the higher 100 percent rating for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


